DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24th 2022 has been entered.
 
Election/Restrictions
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
	When Claims Are Directed to Multiple Categories of Inventions:
	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
	(1) A product and a process specially adapted for the manufacture of said product; or
 	(2) A product and a process of use of said product; or
	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
	(4) A process and an apparatus or means specifically designed for carrying out the said process; or
	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group:
Claims 1-2, 4 and 6-10, drawn to “an aerosol delivery component”.
Claim 12, drawn to “A vapor provision system comprising an aerosol delivery component”
Claim 13, drawn to “A method for providing control of airflow in a vapor provision system”
Claim 14, drawn to “An aerosol delivery section for a vapor provision system with mouthpiece but no heater required”.
Newly added claims 15-20, drawn to “an aerosol delivery system with variable airflow”
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of “…an air inlet, an airflow path connected to the air inlet and extending through the aerosol delivery component; and an airflow adjuster for varying a level of airflow along the airflow path, the airflow adjuster located in the airflow path downstream from the air inlet and upstream of the heating element …”, this technical feature was known by LIU (CN203467667) (refer to the rejection below for more detail).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Group V, claims 15-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claims Status:
	Claims 1-2, 4, 6-10 and 12-20 are pending.
	Claims 3, 5 and 11 are cancelled.
	Claims 15-20 are newly added.
	Claims 6-9 and 12-20 are withdrawn from consideration.
	Claim 1 is amended.
	Claims 1-2, 4 and 10 are being examined as follow:

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
In claim 2, the limitation “…the air inlet…” in line 2, should change to “…the at least one  side air inlet…”. 
In claim 10, the limitation “…the adjuster…” in line 2, should change to “…the airflow adjuster…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (CN203467667 newly cited).
Regarding claim 1, LIU’s fig. 1-2 and 8 discloses an aerosol delivery component (refer to fig.1) for a vapor provision system, comprising:
A grip portion (110 and 220, fig.2) defining at least one side air inlet (first passages 111, fig.2);
a tank (refer to “source liquid tank” annotated in zoomin fig.1) configured to hold a source liquid (refer “source liquid” in the “source liquid tank” annotated in zoomin fig.1); 
an airflow path (refer to “airflow path” annotated in fig.1) connected to the at least one side air inlet (first passages 111, fig.2) and extending through the aerosol delivery component (refer to fig.1), a first section (refer to “first section battery section” annotated in fig.1) of the aerosol delivery component (refer to fig.1) defining a first portion (refer to the “airflow path” that go through “first section battery section” that annotated in fig.1) of the airflow path (refer to “airflow path” annotated in fig.1) and a second section (refer to “second section atomization section” annotated in fig1) of the aerosol delivery component (refer to fig.1), defining a second portion (refer to the “airflow path” that go through “second section atomization section” that annotated in fig.1) of the airflow path (refer to “airflow path” annotated in fig.1); 
a heating element (refer to “heating element” annotated in zoomin fig.1) in the airflow path (refer to “airflow path” annotated in fig.1), the heating element (refer to “heating element” annotated in zoomin fig.1) configured to vaporize the source liquid (refer “source liquid” in the “source liquid tank” annotated in zoomin fig.1) delivered from the tank (refer to “source liquid tank” annotated in zoomin fig.1) to form an aerosol (refer atomization in “atomization section” in fig.1); and 
an airflow adjuster (smoke regulating part 10 and 20, fig. 8) comprising a planar element (smoke regulating part 20, fig.8).

    PNG
    media_image1.png
    846
    684
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    864
    1017
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    781
    369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    738
    835
    media_image4.png
    Greyscale

LIU’s fig.1-2 and 8 does not disclose the airflow adjuster interposed between the first section and the second section, the airflow adjuster  located in the airflow path  downstream from the at least one side air inlet  and upstream of the heating element.
However, in another embodiment, LIU discloses the airflow adjuster (smoke regulating part 10 and 20, fig. 8) interposed between the first section (refer to “first section battery section” annotated in fig.1) and the second section (refer to “second section atomization section” annotated in fig.1), the airflow adjuster (smoke regulating part 10 and 20, fig. 8) located in the airflow path (refer to “airflow path” annotated in fig.1) downstream from the at least one side air inlet (first passages 111, fig.2) and upstream of the heating element (refer to “heating element” annotated in zoomin fig.1) (refer to translated LIU google patent document in Page 3, line 57-60 cited: “…As shown in Figure 1, the first amount of smoke regulating part 10 and the second amount of smoke regulating part 20 can be respectively the first suction nozzle cover 100 and the second suction nozzle cover 200 that is arranged on outer tube sleeve 1 one end; Also can as shown in Figure 2, be respectively first crown top of burner 110 and second crown top of burner 220 that are arranged on outer tube sleeve 1 other end; Can also be for being arranged on the joint of atomization cover 40 and battery case 50…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s fig.1-2 and 8 with the airflow adjuster interposed between the first section and the second section, the airflow adjuster  located in the airflow path  downstream from the at least one side air inlet  and upstream of the heating element, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). (refer to translated LIU google patent document in Page 3, line 57-60 cited: “…As shown in Figure 1, the first amount of smoke regulating part 10 and the second amount of smoke regulating part 20 can be respectively the first suction nozzle cover 100 and the second suction nozzle cover 200 that is arranged on outer tube sleeve 1 one end; Also can as shown in Figure 2, be respectively first crown top of burner 110 and second crown top of burner 220 that are arranged on outer tube sleeve 1 other end; Can also be for being arranged on the joint of atomization cover 40 and battery case 50…”)

Regarding claim 2, LIU further discloses the airflow adjuster (smoke regulating part 10 and 20, fig. 8) is spaced from the air inlet (refer to “side air inlet” annotated in fig.1) by a portion (refer the distance between the smoke regulating part 10 & 20 when the location is modified to the joint of first and second section such as disclosed in claim 1 rejection, and “side air inlet” annotated in fig.2) of the airflow path (refer to “airflow path” annotated in fig.1).

	Regarding claim 4, LIU further discloses the planar element (smoke regulating part 20, fig. 8) is movable by rotation (refer to the google translated LIU document page 3 line 65-68 cited: “…The connected mode of the first amount of smoke regulating part 10 and the second amount of smoke regulating part 20 can be on contact-making surface, to contain respectively magnetic material, makes can be connected by magnetic between the first amount of smoke regulating part 10 and the second amount of smoke regulating part 20, relatively rotates…”).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (WO2016/049855A1 newly cited), in view of Rinehart et al (US9681688B1 previously cited).
	Regarding claim 10, LIU discloses substantially all features set forth in claim 1, LIU does not disclose the airflow path comprises two or more airflow paths at a location of the adjuster.
	Rinehart discloses wherein the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) comprises two or more airflow paths (refer to Rinehart Fig.12 shown above for the  two “#24’ intake” on “#25 rotatable piece”) at a location of the adjuster (refer to Rinehart Fig.12 shown above).

    PNG
    media_image5.png
    294
    419
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s component with the airflow path comprises two or more airflow paths at a location of the adjuster, as taught by Rinehart, in order to provide an increase maximum airflow capability of adjusting the amount of aerosol drawn with each puff.
Response to Argument
Applicant's arguments filed May 24th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 11, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761